number release date internal_revenue_service index number -------------------- ---------------------- ------------------------------------------- ---------------------- ------------------------- ----------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc te_ge eo2 plr-104839-06 date june -------------------------------------------- legend corporation a -------------------------------------------------------------- corporation b dear ------------------ this is in reply to a letter dated date requesting a ruling concerning the exclusion of income of corporation a from gross_income under sec_115 of the internal_revenue_code after a proposed change in the membership of corporation a ----------------------------------------------------- facts corporation a is a captive_insurance_company formed to provide reinsurance and insurance protection to municipalities counties schools and other public entities corporation received a prior ruling that its income was excludable from gross_income under sec_115 of the code corporation a now seeks a ruling that its income will continue to be excluded from gross_income pursuant to sec_115 after it admits corporation b as a member and allows corporation b to participate in its insurance programs corporation a is incorporated as a nonprofit mutual_insurance_company it provides insurance for workers’ compensation property coverage and employee_benefits as well as liability reinsurance plr-104839-06 corporation a‘s members are public entities all of which are political subdivisions of a state or entities the income of which is excluded from gross_income under sec_115 of the code the bylaws provide for a board_of directors of not less than three nor more than eleven persons with not more than one being elected by the board_of directors the exact number of directors shall be fixed from time to time by the members the board elected director shall have management or consultant experience in captive_insurance_company or risk_pool operations with the exception of the board elected director all directors are elected at the annual meeting and must be duly authorized representatives of a member any net_income retained by corporation a at the end of the year is added to surplus reduces premium payments or is distributed to the member public entities in the form of dividends upon dissolution the assets will be distributed to the member public entities three federally recognized indian tribes created corporation b corporation b received a charter as a corporation organized under section of the indian reorganization act of u s c section corporation b is an interlocal risk_pool that provides insurance for the three tribes that created it it also provides insurance to other indian tribes various tribal entities individual tribe members and businesses operated by individual tribe members law and analysis in revrul_77_261 1977_2_cb_45 income from an investment fund sec_7871 of the code provides that indian tribal governments are treated as sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof states for certain specific purposes established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year plr-104839-06 in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the benefits provided by corporation a are similar to those described in revrul_90_74 corporation a like the organization described in revrul_90_74 performs an essential_governmental_function within the meaning of sec_115 by providing its members with insurance in a cost effective manner in order to protect their fiscal integrity the income of corporation a accrues to its members currently the members of corporation a are all states political subdivisions of a state or entities the income of which is excludable from gross_income under sec_115 although private individuals receive an incidental benefit the primary beneficiaries of the coverage are the members of corporation a with the proposed addition of corporation b as a member of corporation a the primary beneficiaries of the insurance coverage provided by corporation a would no longer be limited to states political subdivisions of state or entities the income of which is excluded from gross_income under sec_115 because corporation b is not a state a political_subdivision of a state or an entity the income of which is excluded from gross_income under sec_115 corporation b as a section corporation has a tax status similar to that of a federally recognized indian_tribe see revrul_94_16 1994_1_cb_19 however the courts held that a tribe is not a state 448_us_136 118_us_375 congress concluding that it was appropriate to provide indian tribal governments with a status under the internal_revenue_code similar to what is now provided to the states responded by enacting sec_7871 s rep no 97th cong 2nd sess 1983_1_cb_514 this provision of the code provides that a federally recognized indian_tribal_government is treated like a state for certain specifically identified sections of the code however sec_115 is not one of the code sections identified in sec_7871 under which a tribe is treated like a state accordingly after adding corporation b as a member the income of corporation a will no longer accrue only to states political subdivisions of states or entities the gross_income of which is excluded from income under sec_115 conclusion except as specifically provided otherwise no opinion is expressed on the federal this ruling letter is effective as of the date the proposed amendments to this ruling is directed only to the taxpayer who requested it sec_6110 plr-104839-06 based on the information and representations submitted by corporation a we hold that when corporation b becomes a member of corporation a corporation a will not meet the requirements of sec_115 of the code corporation’s articles of incorporation and by-laws are adopted tax consequences of any particular transaction provides that this ruling may not be used or cited as precedent _______________________ enclosures david l marshall chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities copy of this letter copy for sec_6110 purposes sincerely
